Filed 5/29/15 P. v. Williams CA2/1
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION ONE


THE PEOPLE,                                                          B256579

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. BA419344)
         v.

JARRETT WILLIAMS,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior court of Los Angeles County. Robert
C. Vanderet, Judge. Affirmed.
         Mary Jo Strnad, under appointment by the Court of Appeal, for Defendant and
Appellant.
         No appearance for Plaintiff and Respondent.
                                      ____________________________
       On January 26, 2012, Jarrett Williams entered a Macy’s department store in Los
Angeles, where a loss prevention officer read a “trespass notice” to him, informing him
he was not welcome in Macy’s because he had stolen merchandise from the store in the
past. On December 11, 2013, Williams entered the store again, put $281 worth of
merchandise into a cardboard box he had brought, and left without paying. He was
arrested and charged with theft (Pen. Code, § 666, subd. (a)), and it was alleged he had
suffered three prior felony convictions for which he had served a prison term (Pen. Code,
§ 667.5, subd. (b)), as well as two prior strike convictions (Pen. Code, §§ 667.5, subd. (c),
1192.7).
       Williams was convicted by a jury and was found to have suffered seven prior
convictions. He was sentenced to the midterm of two years, doubled for the prior strike
convictions, plus an additional one year for each of three prior prison terms, for a total of
seven years. He filed a timely notice of appeal on May 28, 2014.
       On November 17, 2014, Williams petitioned the superior court to recall his
sentence pursuant to the Safe Neighborhoods and Schools Act, passed by voter initiative
on November 4, 2014 (Proposition 47). On December 23, 2014, the trial court granted
the petition, reduced Williams’ offense to a misdemeanor and his sentence to one year,
awarded him credit for time served, and released him.
       We appointed counsel to represent Williams on appeal. After examining the
record, appointed counsel filed an opening brief certifying she was unable to identify any
issue for appellate review and asking this court to independently review the record.
(People v. Wende (1979) 25 Cal.3d 436, 441-442.) On February 26, 2015, we sent letters
to Williams and appointed counsel, directing counsel immediately to forward the
appellate record to Williams and advising Williams that within 30 days he could
personally submit any contentions or issues that he wished us to consider. Counsel
submitted a declaration confirming that Williams was advised of his right to submit by
letter or brief any ground for appeal. We received no response from him.
       We have examined the entire record on appeal and are satisfied that appellant’s
counsel has fully complied with the responsibilities set forth in People v. Kelly (2006) 40

                                              2
Cal.4th 106, 109-110 and People v. Wende, supra, 25 Cal.3d at page 441. No arguable
appellate issue exists.
                                    DISPOSITION
       The judgment is affirmed.
       NOT TO BE PUBLISHED.




                                                              CHANEY, J.


We concur:



              ROTHSCHILD, P. J.



              BENDIX, J.*




       *
          Judge of the Los Angeles Superior Court, assigned by the Chief Justice pursuant
to article VI, section 6 of the California Constitution.

                                            3